            Case MDL No. 3010 Document 126 Filed 08/10/21 Page 1 of 10




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: DIGITAL ADVERTISING ANTITRUST LITIGATION                                       MDL No. 3010


                                        TRANSFER ORDER


         Before the Panel: Defendants Google LLC, Alphabet Inc., and YouTube, LLC (together,
“Google”) move under 28 U.S.C. § 1407 to centralize this antitrust litigation in the Northern
District of California. The litigation currently consists of 19 actions pending in 16 districts,
as listed on Schedule A. 1 The actions concern Google’s alleged monopolization and suppression
of competition in online display advertising – essentially, the marketplace for the placement of
digital display ads on websites and mobile apps. The parties describe the principal participants in
online display advertising as advertisers seeking to place ads on the internet, online content
providers such as news sites offering ad space alongside digital content, and high-speed electronic
trading venues called “exchanges” that advertisers and online publishers use to manage the buying
and selling of ad space. The actions allege that Google runs the largest ad exchange and has
engaged in unlawful acts to suppress competition, causing injuries to advertisers and publishers
that participate in its exchange by imposing supracompetitive pricing and depriving them of
revenue. Plaintiffs in all actions seek declaratory and equitable relief under federal or state antitrust
laws to stop the alleged conduct and damages. The parties refer to the actions by the type of
plaintiff involved – namely, the advertiser actions (three actions), the publisher actions (sixteen
actions), and the state attorneys general action filed by 15 states in the Eastern District of Texas
(“State of Texas” or “State Action”). 2


1
  Google’s motion lists 20 actions for centralization. After the motion was filed, one action
(Organic Panaceas) was closed following consolidation for all purposes with another action in the
Northern District of California. Since the filing of Google’s motion, the Panel also has been
notified of one potential tag-along action.
2
  The 15 state plaintiffs are Texas, Alabama, Arkansas, Florida, Idaho, Indiana, Kentucky,
Mississippi, Missouri, Montana, Nevada, North Dakota, Puerto Rico, South Dakota, and Utah.
Two other states – Louisiana and South Carolina – have moved to intervene as additional plaintiffs.
The state plaintiffs recently submitted a supplemental brief stating that they have filed a motion
for leave to file a second amended complaint in the underlying court that, if granted, would
eliminate their request for damages under federal antitrust law, along with adding the putative
intervenors as plaintiffs. The proposed amended complaint makes the same factual allegations
and asserts the same federal antitrust violations under the Sherman Act as the operative first
amended complaint. Google filed a response to the supplemental information stating that
           Case MDL No. 3010 Document 126 Filed 08/10/21 Page 2 of 10

                                                  -2-



                                                   I.

        Defendant Facebook supports centralization of all actions in the Northern District of
California or, alternatively, the Southern District of New York. On the plaintiffs’ side, there are
varying positions on the threshold issue of whether centralization of these actions is warranted and
the appropriate transferee district. As to plaintiffs in the advertiser actions, plaintiff in one
Northern District of California action (SPX Total Body Fitness) supports centralization of all
actions in the Northern District of California. Plaintiffs in the Northern District of California
In re Google Digital Advertising Antitrust Litigation action oppose centralization. And plaintiffs
in the District of Columbia Cliffy Care action oppose inclusion of their action in any MDL.
As to plaintiffs in the publisher actions, all request that the State of Texas action be excluded from
any MDL to ensure its expeditious resolution. Beyond that, however, their positions vary
significantly. Plaintiffs in the Northern District of California In re Google Digital Publisher
Antitrust Litigation oppose centralization and, alternatively, request their district as the transferee
forum. Plaintiffs in 13 regional newspaper actions oppose centralization of their actions and,
alternatively, request the Eastern District of Texas, the Southern District of New York, or the
District of the District of Columbia. Plaintiffs in the Southern District of New York Associated
Newspapers action stated at oral argument that they oppose centralization and, in the alternative,
assert that the actions should proceed in three separate districts – specifically, the Southern District
of New York for the 15 publisher actions; the Northern District of California for the three
advertiser actions; and the Eastern District of Texas, where the State of Texas action would proceed
in its original forum independently from any MDL. 3 The state plaintiffs oppose inclusion of
State of Texas in any MDL and take no position on centralization of the other actions; alternatively,
they request that all actions be centralized in the Eastern District of Texas. Lastly, two non-party
trade organizations representing news entities and other online content providers – News Media
Alliance and Digital Content Next (“DCN”) – filed interested party briefs supporting a separate
publisher MDL in the Southern District of New York and requesting exclusion of State of Texas
from any MDL. DCN also suggested the Eastern District of Texas in its oral argument notice.

        On the basis of the papers filed and the hearing session held, 4 we find that these actions
involve common questions of fact, and that centralization in the Southern District of New York
will serve the convenience of the parties and witnesses and promote the just and efficient conduct
of this litigation. All actions present common factual questions concerning the allegation that
Google has monopolized or suppressed competition in online display advertising services in
violation of federal antitrust law, whether that market is described singly as all display advertising

Google has reserved its right to oppose the amendment and arguing that centralization remains
appropriate. We have considered these post-hearing submissions, along with two supplemental
briefs submitted by plaintiffs in the private actions, in deciding the motion for centralization.
3
  In the Panel briefing and their oral argument notice, plaintiffs in Associated Newspapers
supported centralization in the first instance, proposing the three groupings described above.
4
 In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel heard oral
argument by videoconference at its hearing session of July 29, 2021. See Suppl. Notice of Hearing
Session, MDL No. 3010 (J.P.M.L. July 12, 2021), ECF No. 103.
           Case MDL No. 3010 Document 126 Filed 08/10/21 Page 3 of 10

                                                 -3-


services, as components of display advertising, or as some larger spectrum of digital advertising.
Common factual issues in all actions include: (1) defining the relevant market for online display
advertising services; (2) identifying the competitors in the market and their market shares; (3) the
design and operation of Google’s ad tech products and services, including alleged barriers to
interoperability with competitors’ products; (4) assessing the alleged anticompetitive effects of
Google’s conduct on market participants; and (5) Google’s response to a competitive threat to its
ad exchange known as “header bidding,” which allegedly enabled publishers to use non-Google
exchanges more effectively. 5 Moreover, the 17 actions asserting Section 2 monopolization claims
raise additional common factual questions, principally (1) Google’s acquisitions of other digital
ad tech companies, such as DoubleClick, and the competitive impacts of those acquisitions; 6 and
(2) alleged tying arrangements between, inter alia, Google’s publisher ad server and Google’s ad
exchange. Sixteen of the 19 actions additionally assert that Google and alleged competitor
Facebook entered into a secret agreement in 2018 to suppress the alleged “header bidding” threat
to Google’s market position.

         Centralization will promote the just and efficient conduct of the litigation by eliminating
duplicative discovery and avoiding the risk of inconsistent rulings on pretrial matters, particularly
on discovery disputes, Daubert issues, and dispositive motions. All actions, whether brought as
putative class actions, individual actions, or governmental actions, will require common discovery
from Google, which is the principal and common defendant. In addition, all cases will require
discovery from Facebook because of the questions surrounding Facebook’s status as a competitor;
in at least 16 actions, discovery also will cover the Google-Facebook agreement. Third-party
discovery will be significant, as the record indicates that there will be discovery concerning other
alleged competitors, such as Amazon, as well as federal, state, and international investigations into
Google’s online display advertising practices. Few of the actions have commenced discovery, and
those that have done so remain at a preliminary stage, making now an optimal time to structure the
litigation to maximize efficiencies.

        In opposition to centralization, plaintiffs primarily argue that (1) factual differences among
the actions undermine Google’s motion or at least warrant separate MDLs; (2) informal
coordination and transfer under Section 1404 are practicable alternatives to centralization; and
(3) exclusion of the State of Texas action is warranted because of the important governmental
interests pursued by the states and the corresponding need for expeditious resolution of the action.
After careful review of the record, we have determined that centralization of all 19 actions on the
motion is warranted, despite the objections of the parties.

         The assertion by plaintiffs in Cliffy Care and the 13 local newspaper actions that their
antitrust claims concerning the Google-Facebook agreement are not appropriate for centralization
is unpersuasive. The factual allegations concerning the agreement are substantially similar in all


5
 Header bidding allegedly involves code that publishers insert into the header section of their
webpages that allows them to obtain bids from non-Google exchanges.
6
 The actions allege that DoubleClick was the leading provider of publisher ad server tools in 2008,
and that its acquisition by Google marked an important point in Google’s dominance in online
display advertising.
           Case MDL No. 3010 Document 126 Filed 08/10/21 Page 4 of 10

                                                 -4-


16 actions that assert claims under Section 1 of the Sherman Act based on that agreement.
Additionally, the absence of a Section 2 monopoly claim from some actions, like Cliffy Care, is
not significant because the actions arise from a common factual core – Google’s alleged
suppression of competition in display advertising services. Indeed, the alleged “header bidding”
threat to Google’s ad exchange that the Google-Facebook agreement allegedly neutralized is at
issue in all 19 actions. Lastly, the Cliffy Care plaintiffs’ contention that relevant market issues are
raised by the monopoly cases, but not by Cliffy Care, is an issue that remains to be determined in
the litigation. Although plaintiffs assert that the agreement is a per se violation of Section 1 that
requires no inquiry into the relevant market, defendants assert that recent Supreme Court precedent
on Section 1 requires defining the relevant market to assess anticompetitive impacts, citing Ohio
v. American Express, 138 S. Ct. 2274 (2018). 7

        Separate MDLs for advertisers and publishers are not warranted. Many of the core factual
issues in the publisher and advertiser actions overlap significantly, as discussed above – most
importantly, defining the relevant market; assessing how Google’s conduct affected the alleged
components of the market; and how to calculate and apportion any damages between publishers
and advertisers. Although advertiser and publisher actions also raise different issues – for
example, Google’s practices specific to ad tech tools for publishers versus tools for advertisers –
“the transferee court may account, at his discretion, for any differences among the actions by using
appropriate pretrial devices, such as separate tracks for discovery or motion practice.” See In re
Valsartan Prods. Liab. Litig., 433 F. Supp. 3d 1349, 1352 (J.P.M.L. 2019).

        Informal coordination is not a practicable and efficient alternative to centralization. The
actions are pending in 16 districts, and involve seven distinct groups of plaintiffs’ counsel.
Third-party discovery will pose a further obstacle to informal coordination. Moreover, informal
coordination appears inadequate to address the risk of inconsistent rulings in this factually and
legally complex litigation. The possibility of transfer under Section 1404 also is not an efficient
alternative given the number of involved districts. There are no pending Section 1404 motions,
and none of the plaintiffs has indicated they would agree to transfer to a different district; rather,
the record suggests that the vast majority will seek to stay in their chosen venues. In the one action
in which Google moved for Section 1404 transfer, the motion was denied. See State of Texas v.
Google LLC, C.A. No. 20-0957, 2021 WL 2043184 (E.D. Tex. May 20, 2021). We pause to
observe here that the factors governing centralization under Section 1407 differ from those
governing transfer under Section 1404; thus, the order in State of Texas is not dispositive of our
ruling on centralization. Moreover, the record before us is significantly different from the record
in State of Texas – in particular, there are many more actions and districts at issue, as well as
additional parties.

       We further find that inclusion of the State of Texas action in this MDL is appropriate.
The State Action raises the same factual questions as all the private actions concerning Google’s
alleged monopoly and the alleged Google-Facebook agreement to suppress competition. The
states make no attempt to argue otherwise. Rather, they oppose transfer based largely on


7
  Moreover, the complaints allege that the agreement harms advertisers because Google and
Facebook are the dominant players in display advertising, an allegation that on its own appears to
raise market definition questions.
           Case MDL No. 3010 Document 126 Filed 08/10/21 Page 5 of 10

                                                 -5-


considerations relating to the relief requested, efficiency, and their sovereign status – primarily (1)
they have decided not to pursue federal antitrust damages, as shown in their proposed second
amended complaint, thus eliminating the overlapping federal damages issues raised by their action;
(2) their action is more procedurally advanced, as it builds on an 18-month presuit state
investigation that included voluminous discovery, whereas the other actions are in their infancy;
(3) their sovereign enforcement action will not involve, and will be delayed by, the class
certification proceedings in the class actions on the motion; and (4) as sovereigns, their choice of
venue to vindicate the rights of their citizens and protect the public welfare should not be disturbed.

        We are not persuaded that the asserted exclusion of federal antitrust damages from the State
Action or the discovery posture disfavors transfer. Our decision to centralize is based on the
common factual core shared by all actions, including the State Action – that Google has
monopolized and suppressed competition in online display advertising services, including through
the alleged 2018 agreement with Facebook. 8 Eliminating one component of the request for
damages 9 does not alter that common factual core, which will require inquiry into complex
fundamental issues such as defining the relevant market, identifying competitors, and assessing
Google’s alleged market power. Additionally, the State Action seeks relief that overlaps with the
other actions in important ways even absent a request for damages under federal antitrust law –
most importantly, declaratory and injunctive relief to enjoin the alleged unlawful practices by
Google and Facebook, and structural relief that potentially could overlap with the structural relief
sought by several publisher plaintiffs with respect to divestiture of one or more lines of Google’s
business.

        The difference in the discovery posture of the State Action also does not weigh against
transfer. The scheduling order in the action was entered only two months ago, and provides for a
discovery period running through at least late 2022. 10 That discovery, which is likely to be
voluminous and complex, will overlap substantially with the discovery in the other actions on the
motion, given that all actions raise the same core factual questions. Additionally, pretrial motions
will address key issues affecting all actions like defining the relevant market – a matter that raises
novel issues concerning the existence of a “two-sided” market, as well as differing proposed
definitions by plaintiffs; thus, consistency in judicial rulings on these and other common issues
will be important. Centralization will enhance the overall convenience of the parties, the




8
 The proposed second amended complaint in State of Texas makes the same factual allegations
and asserts the same federal antitrust violations under the Sherman Act as the operative first
amended complaint. Compare Proposed Second Am. Compl. at pages 10 to 119 with First Am.
Compl. at pages 10 to 119.
9
  The state plaintiffs still seek damages for violation of state antitrust and consumer protection
laws.
10
  At oral argument, counsel for Google represented that no depositions have been noticed in the
State Action.
             Case MDL No. 3010 Document 126 Filed 08/10/21 Page 6 of 10

                                                 -6-


witnesses, and the courts through coordinated proceedings on both discovery and motions in this
MDL. 11

         We recognize the states’ concerns regarding potential delay from centralization with
putative class actions. But these are essentially case management concerns appropriate to raise
with the transferee court for resolution. See, e.g., In re Ford Motor Co. DPS6 PowerShift
Transmission Prods. Liab. Litig., 289 F. Supp. 3d 1350, 1352 (J.P.M.L. 2018) (observing that
concerns about “litigation delays” in the MDL were essentially case management concerns and
“[i]t is incumbent upon the parties to bring their concerns to the attention of the transferee court
and to propose ways to resolve them”). In the Panel briefing, Google has suggested that potential
discovery delays from class certification proceedings could be managed by first scheduling a
common discovery period, and then having the class claims proceed to class certification while the
non-class claims proceed to dispositive motions.12 We encourage the parties to collaborate on
these and other proposals to streamline pretrial proceedings and to bring their proposals to the
attention of the transferee court. As with any MDL, the degree of consolidation or coordination is
a matter soundly dedicated to the discretion of the transferee judge. See In re Hyundai and Kia
Fuel Economy Litig., 923 F. Supp. 2d 1364, 1365 (J.P.M.L. 2013).

        The state plaintiffs’ status as sovereigns does not weigh against inclusion of their action.
The Panel regularly has transferred state enforcement actions to antitrust MDLs (and to other types
of MDLs), based on the traditional Section 1407(a) criteria, rejecting the same kinds of arguments
the state plaintiffs are making in this docket. See, e.g., In re Generic Pharmaceuticals Pricing
Antitrust Litig., MDL No. 2724, 2017 WL 4582710 (J.P.M.L. Aug. 3, 2017) (“the Panel has
transferred state enforcement actions to MDLs involving cases brought by private litigants with
some regularity”); In re Auto Body Shop Antitrust Litig., MDL No. 2557, Doc. No. 306, at
(J.P.M.L. Dec. 12, 2014), ECF No. 306, at 1-2 (“[The State of Louisiana] argues that its
enforcement action should proceed separately from the private actions. This argument is
unconvincing, as we often have transferred state enforcement actions to MDLs that involved cases
brought by private litigants.”). Putting aside our past decisions centralizing state actions with
private actions, inclusion of the State of Texas action is especially compelling here in light of the
substantial overlap in the alleged Google conduct, plaintiffs’ overlapping but different proposed
relevant markets, and the involvement of third-party discovery. Additionally, the states’
arguments to exclude their action rely in large part on proposed legislation that, if enacted, would
effectuate that desired outcome. 13 However, we must apply the law currently in effect, without
speculating about what future legislation might be passed.




11
  See In re Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L.
2012) (“in deciding issues of transfer under Section 1407, we look to the overall convenience of
the parties and witnesses, not just those of a single plaintiff or defendant in isolation”).
12
     See Google Reply Br., Doc. No. 89, at 3 (J.P.M.L. June 2, 2021).
13
     See State Antitrust Enforcement Venue Act of 2021, H.R. 3460 and S. 1787, 117th Cong. (2021).
            Case MDL No. 3010 Document 126 Filed 08/10/21 Page 7 of 10

                                                  -7-


                                                   II.

        As to State of Texas, Google also requests that we order transfer of the action for trial under
Section 1407(h), which authorizes the Panel to transfer “for both pretrial purposes and for trial,
any action brought under section 4C of the Clayton Act” – i.e., State parens patriae actions seeking
monetary relief for federal antitrust violations. Google’s request remains live, notwithstanding the
states’ proposed second amended complaint dropping their request for damages under Section 4C,
because the operative complaint currently in effect asserts Section 4C as a basis for jurisdiction
and relief. 14 However, we have determined that the record does not contain adequate information
to enable us to evaluate whether transfer for trial is warranted. In this litigation, we believe that
the determination of transfer for trial is better made after the issues in the actions are more fully
developed, presumably after threshold motions have been resolved and core common discovery
completed. Furthermore, we anticipate that the transferee court, with the benefit of those
proceedings and briefing by the parties, will make a suggestion on whether conducting the trial of
the State Action in the transferee district would serve the convenience of the parties and witnesses
and promote the just and efficient conduct of the litigation. 15 The states’ recent filing of a motion
for leave to file a second amended complaint that, if granted, would delete reliance on Section 4C,
only underscores the need for further development of the issues in these actions before a decision
on transfer for trial can be made. Accordingly, we deny without prejudice Google’s request to
transfer the State Action for trial under Section 1407(h).

                                                  III.

         We conclude that the Southern District of New York is an appropriate transferee district
for this litigation. The record indicates that the advertising and publishing industry around which
these actions revolve have a strong presence in New York, where the Associated Newspapers
action is pending. Two organizations representing news entities and other online content providers
filed amicus briefs supporting centralization of the private actions in the Southern District of New
York, and plaintiffs in 14 actions request this district in the event that centralization is granted over
their objection. Facebook indicated at oral argument that the Southern District of New York is an
appropriate alternative to its preferred California forum. Moreover, the record indicates that


14
  Google recently advised the Panel that it has reserved its right to oppose the amendment and
continues to seek transfer of the State of Texas action for trial under Section 1407(h). See Google’s
Response to Supplemental Information, Doc. No. 117 (J.P.M.L. Aug. 6, 2021).
15
   We anticipate that transfer of State of Texas for trial, if appropriate, would take place through
remand to its originating court under Section 1407(a) and simultaneous transfer back to the
transferee court under Section 1407(h) for trial. See In re Disposable Contact Lens Antitrust Litig.,
MDL No. 1030, Doc. No. 81, Order Remanding Actions under 28 U.S.C. 1407(a) and Transferring
Actions under 28 U.S.C. 1407(h) (J.P.M.L. Dec. 1, 1998). Thus, the party seeking transfer of the
action for trial should first file a motion with the transferee court seeking a suggestion of remand
and simultaneous transfer for trial under Section 1407(h), consistent with our rules. See Panel
Rules 10.2 and 10.3. In the event that that transferee judge declines such a request, any party to
the State of Texas action may file directly with the Panel a motion seeking remand and
simultaneous transfer for trial under Section 1407(h).
           Case MDL No. 3010 Document 126 Filed 08/10/21 Page 8 of 10

                                                 -8-


significant Google operations concerning the issues in this litigation are located in New York and
that much of the common evidence is there as well.

         We believe that assignment of this MDL to an experienced transferee judge is needed,
considering the complexity of the factual and legal issues, the anticipated breadth of third-party
discovery, and the parties’ concerns over case management efficiencies in litigation of this scope.
Judge P. Kevin Castel, to whom we assign this litigation, has presided over three MDLs, and has
the willingness and ability to manage this litigation efficiently. We are confident he will steer this
litigation on a prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Southern District of New York are transferred to the Southern District of New York and, with
the consent of that court, assigned to the Honorable P. Kevin Castel for coordinated or consolidated
pretrial proceedings.

       IT IS FURTHER ORDERED that MDL No. 3010 is renamed In re: Google Digital
Advertising Antitrust Litigation.




                                         PANEL ON MULTIDISTRICT LITIGATION




                                        _________________________________________
                                                     Karen K. Caldwell
                                                          Chair

                                       Catherine D. Perry             Nathaniel M. Gorton
                                       Matthew F. Kennelly            David C. Norton
                                       Roger T. Benitez               Dale A. Kimball
        Case MDL No. 3010 Document 126 Filed 08/10/21 Page 9 of 10




IN RE: DIGITAL ADVERTISING ANTITRUST LITIGATION                 MDL No. 3010


                                     SCHEDULE A


           Northern District of California

     SPX TOTAL BODY FITNESS LLC v. GOOGLE LLC, C.A. No. 4:21−00801
     IN RE GOOGLE DIGITAL ADVERTISING ANTITRUST LITIGATION,
           C.A. No. 5:20−03556
     IN RE GOOGLE DIGITAL PUBLISHER ANTITRUST LITIGATION,
           C.A. No. 5:20−08984

           District of Delaware

     COASTAL POINT LLC v. GOOGLE LLC, ET AL., C.A. No. 1:21−00554

           District of District of Columbia

     CLIFFY CARE LANDSCAPING LLC v. FACEBOOK, INC., ET AL.,
          C.A. No. 1:21−00360

           Southern District of Indiana

     AIM MEDIA INDIANA OPERATING, LLC v. GOOGLE LLC, ET AL.,
          C.A. No. 1:21−00951

           District of Maryland

     FLAG PUBLICATIONS, INC. v. GOOGLE LLC, ET AL., C.A. No. 1:21−00965

           Northern District of Mississippi

     JOURNAL, INC. v. GOOGLE LLC, ET AL., C.A. No. 1:21−00072

           Southern District of Mississippi

     EMMERICH NEWSPAPERS, INCORPORATED, ET AL. v. GOOGLE LLC, ET AL.,
         C.A. No. 3:21−00274

           District of New Jersey

     GALE FORCE MEDIA, LLC v. GOOGLE LLC, ET AL., C.A. No. 2:21−09716
  Case MDL No. 3010 Document 126 Filed 08/10/21 Page 10 of 10


                                      -A2-


      Southern District of New York

ASSOCIATED NEWSPAPERS LTD., ET AL. v. GOOGLE LLC, ET AL.,
     C.A. No. 1:21−03446

      Southern District of Ohio

AIM MEDIA MIDWEST OPERATING, LLC v. GOOGLE LLC, ET AL.,
     C.A. No. 2:21−01915

      Western District of Pennsylvania

EAGLE PRINTING COMPANY v. GOOGLE LLC, ET AL., C.A. No. 2:21−00518

      Eastern District of Texas

STATE OF TEXAS, ET AL. v. GOOGLE LLC, C.A. No. 4:20−00957

      Southern District of Texas

AIM MEDIA TEXAS OPERATING, LLC v. GOOGLE LLC, ET AL.,
     C.A. No. 7:21−00150

      Northern District of West Virginia

CLARKSBURG PUBLISHING COMPANY v. GOOGLE LLC, ET AL.,
    C.A. No. 1:21−00051

      Southern District of West Virginia

HD MEDIA COMPANY, LLC v. GOOGLE LLC, ET AL., C.A. No. 3:21−00077
ECENT CORPORATION v. GOOGLE LLC, C.A. No. 5:21−00251

      Eastern District of Wisconsin

BROWN COUNTY PUBLISHING COMPANY, INC., ET AL. v. GOOGLE LLC,
    ET AL., C.A. No. 1:21−00498
